DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/29/2020 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 12/29/2020.
Claims 1, 6 and 35 are currently amended. Claims 2-8, 10-21, 32-34 and 36 are previously presented. Claims 9 and 37 are cancelled. Claim 22-31 are previously withdrawn. Claims 38-40 are newly presented, Claims 1-8, 10-21, 32-36 and 38-40 are hereby examined on the merits.	

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Objections
Claim 19 is objected to because of the following informalities: the space between 2 mm and the comma in line 6 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-21, 32-36 and 38-40  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 35 and 38 recite “a dispersion value of 20% or less at 2 minutes, a durability value of 10% or greater at 5 minutes”. However, a skilled artisan will not be able to determine the scope of the claims for the reason it is not clear what methods are being used to measure dispersion value and durability value. The dispersion value or durability value would vary depending on the methods of measurement. The examiner notes that Example 14, page 79-80 of the specification recites measuring dispersion and durability using sieve or screen. However, no information is given about the starting size of the granular composition. The durability value or dispersion value necessarily depends on the size of the granule when a sieve is used in the measurement.
Claims 2-8, 10-21 and 32-34 depend from claim 1, claim 36 depends from claim 35, and claims 39-40 depend from claim 38, thus necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claims 2, 19 and 32 recite “each granule comprising a substantially homogeneous blend of silica, miner clay, glucan and mannans”. The term “substantially” renders the claims indefinite for the reason that it is unclear what degree of homogeneity qualifies as “substantially homogeneous” and what does not, absent a guidance or standard from the disclosure. Clarification is required.
For the same reason set forth above, the term “substantially” as in “wherein each granule comprises silica, mineral clay, glucan and mannans in an amount substantially the same as a relative amount of each ingredients in the composition as a whole” as recited in claim 12 renders the claim indefinite. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-18, 20-21, 33, 35-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney US Patent Application Publication No. 2015/0209416 (hereinafter referred to as Puntenney) in view of Litster et al, chapter 5,  “Breakage and Attrition” in “The science and Engineering of the Granulation Process”, Springer-Science, 2004, pages 121-142 (hereinafter referred to as Litster), Lehtola US Patent No. 8,642,079 (hereinafter referred to as Lehtola) and Wheeler US Patent Application Publication No. 2016/0229763 (hereinafter referred to as Wheeler).
Regarding claims 1, 6, 10, 33 and 35, Puntenney teaches a granular composition comprising silica, mineral clay, glucan, mannans and yeast (e.g., yeast wall extract) ([0038]; [0042-0043]; [0047]).
Puntenney further teaches that the composition optionally comprises a binding agent ([0107]), which is interpreted to render obvious the claim limitation that the composition does not comprise a binder. 
Puntenney teaches that the granular composition can be dispersed in water as the feed ([0047]; ([0009]; [0140]). Puntenney is silent regarding dispersion value and durability value for the granular composition. Dispersion measures how fast a granule returns to its original form when exposed to liquid, and durability measures the ability of a granule to resist breakage or attrition. Litster teaches that the end use of granules requires them to be re-dispersed in water easily and quickly (page 139, 5.3.3) and that attrition of dry granules leads to the generation of dusty fines which are usually undesirable (page 121, 3rd para.); Litster goes on to teach that granule dispersibility could be controlled through modulating porosity and using a wetting/swelling agent during granulation process; and that the granule attrition and breakage could be minimized through optimizing the operating variables and formulation during granulation (for example, decreasing macroscopic fracture toughness, increasing flaw size and 
Both Puntenney and Litster are directed to granules that are being dispersed in a liquid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dispersion and attrition through modulating porosity, using a wetting/swelling agent and controlling the operating variables and formulation in the granulation process to form the granule. As such, the dispersion values and durability value as recited in claims 1 and 10 are merely obvious variant of the prior art.
Puntenney in view of Litster is silent regarding the calcium coefficient of variation and protein proximate coefficient of variation for the granular composition. However, these two coefficients are a measurement of segregation and/or content uniformity of the composition. Given that Puntenney teaches a granulation step, the segregation of the composition is therefore reduced and the content uniformity is improved, when compared with a composition that is not subjected to granulation. 
Further, Lehtola teaches that segregation is primarily due to differences in the size or density of the components of the mix and an ideal granulation will contain all the constituents of the mix in the correct proportion in each granule and segregation of the ingredients will not occur (column 2, line 54-61). Wheeler teaches that applying coating to a granule will reduce segregation ([0009]). Puntenney, Lehtola and Wheeler are all directed to granules. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Puntenney by providing granules having uniform size  or density during granulation, and/or applying coating on 
Regarding claim 2, Puntenney teaches that the composition is in granule form ([0047], thereby implicitly teaching that the composition is subjected to a granulation process to form the granules. It thus logically follows that the granulation process would have resulted in a final granule that comprises a substantially homogeneous blend of the ingredients.
Regarding claim 11, Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the specific density of the composition. However, Puntenney in view of Litster, Lehtola and Wheeler teaches that the composition comprises 1-40 wt% silica, 1-25 wt% glucan and mannans, and 40-92 wt% mineral clay ([0041]), which is the exactly the same as the composition of the embodiment recited in the instant Specification (page 3, line 22-23). Given this, and that specific density is the ratio of the density of a substance to the density of a reference material, it logically follows that the specific density of the composition as disclosed by Puntenney is in the range of 50 lb/ft3 to 150 lb/ft3. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 12, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition comprising silica, mineral clay, glucan and mannans is subjected to a granulation process to form the granules. It thus logically follows that the granulation process would have resulted in a granule that comprises silica, mineral clay, glucan and mannans in an amount substantially the same as a relative amount of each ingredient in the composition as a whole.
Regarding claim 13, Puntenney teaches that the composition comprises 1-40 wt% silica, 1-25 wt% glucan and mannans, and 40-92 wt% mineral clay, in amounts relative to each other ([0041]), which falls within the ranges each ingredient recited in the claim.
Regarding claim 14, Puntenney teaches that the granular composition further comprises an endoglucanohydrolase ([0043]).
Regarding claim 15, Puntenney teaches that the granular composition further comprises 0.05-5% endoglucanohydrolase ([0043]).
Regarding claim 16, Puntenney teaches that the glucan and mannans are provided by yeast cell wall extract ([0040]).
Claim 17
Regarding claim 18, Puntenney teaches that the granular composition comprises 0.1-1 wt% β-1,3 (4)- endoglucanohydrolase, 20-40 wt% silica, 5-20 wt% yeast cell wall or an extract thereof, and 40- 80 wt% mineral clay ([0045]), which falls in the ranges of each ingredient recited in the claim.
Regarding claim 20, Puntenney teaches that the composition further comprises metal carbonate ([0046]).
Regarding claim 21, Puntenney teaches a composition comprising the granular composition of claim 1 and a feed ([0047]).
Regarding claim 36, the transitional phase “consisting essentially of” is interpreted to mean that there are no additional elements to materially affect the basic and novel characteristics of the invention. In the instant case, although Puntenney teaches other ingredients such as an enzyme ([0043] besides silica, glucan, clay, mannans and yeast, those extra ingredients are interpreted not to affect the basic characteristics of Puntenney. As such, Puntenney teaches a granular composition consisting essentially of silica, mineral clay, glucan, mannans and yeast (e.g., yeast wall extract) ([0038]; [0042-0043]; [0047]).
Regarding claim 38-39, Puntenney teaches a granular composition comprising silica, mineral clay, glucan, mannans and yeast (e.g., yeast wall extract) ([0038]; [0042-0043]; [0047]).
Puntenney further teaches that the composition optionally comprises a binding agent ([0107]), which is interpreted to render obvious the limitation that the composition does not comprise a binder. 
Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching the steps of providing silica, mineral clay, glucan and mannans to form a mixture and subjecting the mixture  to a granulation process to form the granules
Puntenney teaches that the granular composition can be dispersed in water as the feed ([0047]; ([0009]; [0140]). Puntenney is silent regarding the dispersion value or durability value. Dispersion measures how fast a granule returns to its original form when exposed to liquid, and durability measures the ability of the granule to resist breakage or attrition. Litster teaches that the end use of granules requires them to be re-dispersed in water easily and quickly (page 139, 5.3.3) and that attrition of dry granules leads to the generation of dusty fines which are usually undesirable (page 121, 3rd para.); Litster goes on to teach that granule dispersibility could be controlled through modulating porosity and using a wetting/swelling agent during granulation process; and that the granule attrition and breakage could be minimized through optimizing the operating variables and formulation during granulation (for example, decreasing macroscopic fracture toughness, increasing flaw size and increasing intensity in handling; the attrition rate for several formulations is a strong function of the granule density)  (page 135-140, 5.3 and Table 5.2).
Both Puntenney and Litster are directed to granules that are being dispersed in a liquid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dispersion and attrition through modulating porosity, using a wetting/swelling agent and controlling the operating variables and formulation in the granulation process to form the granule. As 
Puntenney in view of Litster is silent regarding the calcium coefficient of variation and protein proximate coefficient of variation for the granular composition. However, these two coefficients are a measurement of segregation and/or content uniformity of the composition. Given that Puntenney teaches a granulation step, the segregation of the composition is therefore reduced and the content uniformity is improved, when compared with a composition that is not subjected to granulation. 
Further, Lehtola teaches that segregation is primarily due to differences in the size or density of the components of the mix and an ideal granulation will contain all the constituents of the mix in the correct proportion in each granule and segregation of the ingredients will not occur (column 2, line 54-61). Wheeler teaches that applying coating to a granule will reduce segregation [0009]). Puntenney, Lehtola and Wheeler are all directed to granules. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Puntenney by providing granules having uniform size  or density during granulation, and/or applying coating on the granules so as to reduce the segregation. As such, the coefficients of variation recited in the claim are merely obvious variants of the prior art.
Regarding claim 40, the recitation “using a roll-press compactor to form an agglomerate comprising the silica, mineral clay, glucan and mannans, and milling the agglomerate to form the granular composition” is a product-by-process limitation, given that the claim is directed to a composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the 
 In the instant case, given that Puntenney in view of Litster, Lehtola and Wheeler teaches a granular composition comprising silica, mineral clay, glucan, and mannans the properties of which (e.g., dispersion, attrition and segregation) are essentially the same as that of the composition as claimed, the composition of the prior art and that of as claimed are materially indistinguishable from each other. Therefore, Puntenney in view of Litster, Lehtola and Wheeler reads on claim 40. 


Claims 3-5, 7, 19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney  in view of Litster, Lehtola and Wheeler as applied to claim 1 above, and further in view of Bardin “On control of particle size distribution in granulation using high-shear mixers” Powder Technology, 2004, 140, pages 169-175 (hereinafter referred to as Bardin). 
Regarding claim 3-5 and 7, Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in claims 3-5 and 7. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average 
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule the size of which is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in claims 3, 4, 5 and 7 are merely obvious variants of the prior art.
Regarding claim 19, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition comprising silica, mineral clay, glucan and mannans is subjected to a granulation process to form the granules. It thus logically follows that the granulation would have resulted in a final granule that 
Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in the claim. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with that recited in the claim, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size 
Puntenney in view of Litster, Lehtola, Wheeler and Bardin is silent regarding “when administered to an animal at an inclusion rate of from 0.01% to 2.5% by weight of feed, the granular composition increases expression of interleukin 10 receptor β for a time period subsequent to administration relative to an animal that does not receive the composition”. However, given that Puntenney in view of Litster, Lehtola, Wheeler and Bardin teaches the same granular composition as that recited in the claim and the size of the composition as disclosed by Puntenney is essentially the same as that recited in the claim, it logically follows that the granular composition as disclosed by Puntenney in view of Litster, Lehtola, Wheeler and Bardin when administered to an animal would have increased expression of interleukin 10 receptor β for a time period subsequent to administration relative to an animal that does not receive the composition. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 32, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition comprising silica, mineral clay, glucan and mannans is subjected to a granulation process to form the granules.  It logically follows that the granulation would have resulted in a final granule that comprises a substantially homogeneous blend of the ingredients including silica, mineral clay, glucan and mannans.
Puntenney in view of Litster, Lehtola, Wheeler and Bardin teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in the claim. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with those recited in claim 32, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the 
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule whose size is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in the claim are merely obvious variants of the prior art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Puntenney in view of Litster, Lehtola and Wheeler as applied to claim 1 above, and further in view of Cardoso US Patent Application Publication No. 2010/0256193 (hereinafter referred to as Cardoso) and evidenced by Particle Analytical, More about bulk and tapped density [Online], published at least on Oct 22, 2012, [retrieved on 2019-09-03]. Retrieved from the Internet: <URL: https://web.archive.org/web/20121022031203/http://particle.dk/methods/bulk-and-tapped-density/more-about-bulk-and-tapped-density/> (hereinafter referred to as Particle Analytical).

Regarding claim 8, Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the composition having a bulk density difference between a bulk density of a loose packed sample and a bulk density of a tapped or agitated sample of less than 15 lb/ft3. However, the difference between .

Claims 33-34  are rejected under 35 U.S.C. 103 as being unpatentable over  Puntenney in view of Litster, Lehtola, Wheeler as applied to claim 1 above, and further in view of Stone, "Yeast Products in the Feed Industry: A Practical Guide for Feed Professionals" [Online], published 11/06/2006, [retrieved on 2020-06-05]. Retrieved from the Internet: <URL: https://en.engormix.com/feed-machinery/articles/yeast-products-in-feed-industry-t33489.htm> (hereinafter referred to as Stone). 
Regarding claims 33-34, Puntenney teaches that the composition comprises yeast wall extract ([0040]) and that the composition can be used as an animal feed or 

Response to Declaration
The declaration under 37 CFR 1.132 filed 12/29/2020 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action because:  
Applicant asserts the claimed granular composition has commercial success over the powdered counterpart. According MPEP 716.03 I, an applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success. Applicant fails to show that commercial success of the product is due to the claimed feature such as granular form of the composition. See for example, Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 227 USPQ 766 (Fed. Cir. 1985) 
Further, absent more information about the granular commercial product, the office cannot determine if the product that is being sold is commensurate in scope with the claim. See for example, In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. See MPEP 716.03 (a).

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered and the examiner’s response is shown below:
Applicant argues on page 9 of the Remarks that Puntenney does not teach granular composition. In particular, applicant argues that there is no evidence from Puntenney teaching granule, Puntenney does not disclose a method for making granule, and that Puntenney merely teaches a genus but without supporting species.
These arguments are not persuasive. [0047] of Puntenney clearly teaches that the suitable form of the composition is a granule. Thus to a skilled artisan, Puntenney teaches a granule composition comprising the ingredients as recited in the claim, and 
Applicant’s argument regarding Anand is moot because Anand is no longer relied on in the instant office action.
Applicant argues on page 11 of the Remarks that the office’s statement that granulation reduces segregation lacks evidentiary support. Applicant goes on to assert that the data provided in the present application demonstrates that forming a granular composition does not necessarily improve content uniformity and reduce segregation.
The office hereby shows that references have evidenced that granulation reduces segregation. To name a few, column 2 line 53-55 of Lehtola, and [0027] of Boghmans (US 2011/0250247). Applicant’s demonstration does not weigh against the preponderance of evidence showing granulation reduces segregation.
Applicant’s argument on pages 11-12 of the Remarks regarding Kerc and Dahl is moot because they are no longer relied on in the instant office action.
Applicant’s argument regarding the declaration is addressed in “Response to Declaration” set forth in the instant office action.
Applicant’s argument on pages 15-16 of the Remarks regarding Freer is moot because Freer is no longer relied on in the instant office action.
Applicant’s argument on pages 16-17 of the Remarks regarding Kerc, Dahl and Freer is moot because those references are no longer relied on in the instant office action.
For the forgoing reason enumerated above, applicant’s arguments on pages 17-18 regarding claim 8 and claims 33-34 are not persuasive.
Applicant argues on pages 18-19 of the Remarks that Puntenney does not teach yeast, for the reason that the yeast wall extract as disclosed by Puntenney does not qualify as the yeast. The examiner disagrees. Absent a clear definition in the disclosure, yeast is given the broadest reasonably interpretation. As such, yeast wall extract is interpreted to read on “yeast”.
Applicant’s argument on page 19 of the Remarks regarding claim 36 is moot for the reason that Anand is not relied on in the instant office action

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /Nikki H. Dees/Primary Examiner, Art Unit 1791